           Case 5:19-cv-00086-JTR Document 14 Filed 06/26/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

SHANTAE WADE                                                                         PLAINTIFF

V.                                 NO. 5:19CV00086-JTR

ANDREW SAUL,
Commissioner of Social Security Administration1                                 DEFENDANT

                                              ORDER

I.     Introduction:

         Plaintiff, Shantae Wade (“Wade”), applied for disability benefits on July 1,

2016, alleging disability beginning on February 18, 2016. (Tr. at 16). After

conducting a hearing, the Administrative Law Judge (AALJ@) denied her application.

(Tr. at 27). The Appeals Council denied her request for review, making the ALJ’s

denial of her application for benefits the final decision of the Commissioner. (Tr. at

1).

         For the reasons stated below, the Court 2 affirms the decision of the

Commissioner.




1
  On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social
Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted
as the Defendant.
2
    The parties have consented in writing to the jurisdiction of a United States Magistrate Judge.
        Case 5:19-cv-00086-JTR Document 14 Filed 06/26/20 Page 2 of 10




II.   The Commissioner=s Decision:

      The ALJ found that Wade had not engaged in substantial gainful activity since

the alleged onset date of February 18, 2016. (Tr. at 18). At Step Two, the ALJ found

that Wade had the following severe impairments: bipolar disorder, borderline

personality disorder, and depression. (Tr. at 19).

      After finding that Wade’s impairments did not meet or equal a listed

impairment (Tr. at 19), the ALJ determined that Wade had the residual functional

capacity (“RFC”) to perform work at all exertional levels, except that: (1) she is

limited to unskilled, rote activities; (2) she can understand, remember, and follow

concrete instructions; (3) she can have superficial contact with supervisors and

coworkers; (4) she can have very limited contact with the public, and (5) she can

meet, greet, and give simple instructions and directions, but she would be unable to

work as a cashier. (Tr. at 21).

      The ALJ found that Wade had no past relevant work. (Tr. at 25). Relying upon

the testimony of a Vocational Expert (“VE”), the ALJ found that, based on Wade’s

age, education, work experience and RFC, jobs existed in significant numbers in the

national economy which she could perform, including work as crate icer and

machine packager. (Tr. at 26). Thus, the ALJ concluded that Wade was not disabled.

Id.

                                          2
        Case 5:19-cv-00086-JTR Document 14 Filed 06/26/20 Page 3 of 10




III.   Discussion:

       A.   Standard of Review

       The Court=s function on review is to determine whether the Commissioner=s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. ' 405(g). While Asubstantial evidence@ is that which a reasonable

mind might accept as adequate to support a conclusion, Asubstantial evidence on the

record as a whole@ requires a court to engage in a more scrutinizing analysis:

       A[O]ur review is more than an examination of the record for the
       existence of substantial evidence in support of the Commissioner=s
       decision; we also take into account whatever in the record fairly
       detracts from that decision.@ Reversal is not warranted, however,
       Amerely because substantial evidence would have supported an
       opposite decision.@

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d. at 477.

       B.   Wade=s Arguments on Appeal

       Wade contends that substantial evidence does not support the ALJ=s decision
                                          3
         Case 5:19-cv-00086-JTR Document 14 Filed 06/26/20 Page 4 of 10




to deny benefits. She argues that: (1) the ALJ failed to give appropriate weight to the

medical opinions; (2) the ALJ did not account for limitations in concentration,

persistence, and pace at Step Five; and (3) the ALJ did not properly evaluate the

severity of Wade’s diabetes and obesity at Step Two.

       Wade was diagnosed with borderline personality disorder, PTSD, and major

depression. In September 2014 she was hospitalized for seven days for suicidal

ideation. (Tr. at 326-328). She recovered and was discharged. Id. This was over a

year before the relevant time-period (which is February 18, 2016 through July 24,

2018). (Tr. at 26-27).

       While Wade alleged that she suffered from anxiety, depression, anger, and

irritability, the record shows that she was non-compliant with treatment, missing

appointments for therapy and stopping medication for long periods of time. (Tr. at

335-343, 586). During 2016 and 2017, she saw various therapists and psychiatrists

at Delta Counseling Associates (“DCA”). In June 2016, Wade reported that she was

feeling grounded and thinking before she acted. (Tr. at 337). In August 2016, her

therapist listed her strengths as responsible mother, intelligent, having good insight,

and having a good sense of humor.3 (Tr. at 344-248).


3
  Wade had five young children and took care of them diligently by preparing meals, getting
them ready for bed, and shopping for groceries. (Tr. at 47, 54, 231-233, 266-268). She
described herself as a “homemaker,” and in a patient questionnaire, she listed problems with

                                               4
         Case 5:19-cv-00086-JTR Document 14 Filed 06/26/20 Page 5 of 10




       Mary Odom, LCSW, of DCA, noted in November 2016 that Wade had a good

mood and congruent affect, with appropriate and rational thought-process. (Tr. at

491-493). Odom wrote that Wade was distracted by her phone and it took effort to

engage her. Id. Wade said that she had been doing well and her anger and depression

had decreased. Id. She credited Benzitropine with helping control her anger and

improve her mood. (Tr. at 335-343). For the balance of her appointments with

providers at DCA, her mental status examinations were mostly normal. (Tr. at 321-

325, 243-348, 364-369, 491).

       On April 7, 2017, Odom completed a medical source statement. Wade argues

the ALJ should have given it more weight. In the statement, Odom found that Wade

had moderate to extreme limitations in mental functional areas required for work

tasks. (Tr. at 508-509). She said that, based on a diagnosis of borderline personality

disorder and major depression, Wade would have limitations in occupational, social,

financial, and familial functioning. Id. However, these findings are inconsistent with

Odom’s own clinic notes from before and after the date of her statement, which




excessive cleaning and double-checking things to make sure she did not make a mistake. (Tr. at
593-597). This runs counter to her argument that she had problem with concentration,
persistence, or pace. In addition, Wade said she could drive a car and walk for miles at a time.
(Tr. at 47, 54, 231-233, 266-268). Her ability to perform all of these activities of daily living
undermines Wade’s allegations of disabling conditions. Shannon v. Chater, 54 F.3d 484, 487
(8th Cir. 1995).

                                                5
          Case 5:19-cv-00086-JTR Document 14 Filed 06/26/20 Page 6 of 10




showed improvement in Wade’s condition and reflect that Wade’s mood was normal

and cooperative. (Tr. at 491, 572-600). See Prosch v. Apfel, 201 F.3d 1010, 1013

(8th Cir. 2000)(the ALJ may discount a treating physician’s opinion where he

renders inconsistent opinions that undermine his credibility). Odom’s statement was

also inconsistent with the notes of other providers at DCA, including W.R. Ogelsby,

M.D., and Charles Lewis, M.D., who signed clinic notes authored by therapists. (Tr.

at 583-584, 634). Wade only saw Dr. Lewis for medication management and did not

exhibit marked problems that could not be controlled by treatment. The ALJ

properly considered the DCA opinions, in properly exercising his discretion and

judgment, concluded that Odom’s statement was entitled to little weight. (Tr. at 24-

25).

         The ALJ also considered the opinion of consultative examiner Samuel B.

Hester, Ph.D., who evaluated Wade in October 2016. (Tr. at 364-369). Dr. Hester

did find some deficiencies in communication and ability to get along with others,

which the ALJ fully accounted for in the RFC. 4 Id. The ALJ pointed out the

inconsistency in Dr. Hester’s opinion, which stated that Wade had a limited ability

to sustain concentration but no limitation in the ability to sustain persistence. Id; (Tr.

at 24). For this reason, the ALJ gave Dr. Hester’s opinion partial weight. Id.

4
    Dr. Hester recommended that Wade receive regular therapy.

                                               6
           Case 5:19-cv-00086-JTR Document 14 Filed 06/26/20 Page 7 of 10




         The ALJ gave considerable weight to the opinions of the two Disability

Determination Services reviewing mental health clinicians, who found no more than

moderate limitations in the basic work function areas such as maintaining social

functioning and maintaining concentration, persistence, and pace. (Tr. at 23-24). The

ALJ wrote that these opinions reflected “improvement with compliant medication

use and progression in achieving mental therapy goals with regular attendance.”5 Id.

         Wade also argues that the ALJ’s hypothetical question to the VE did not

account for limitations in her concentration, persistence, and pace. However,

because the record does not show more than moderate limitations in these areas,6

the ALJ’s hypothetical properly accounted for Wade’s limitation in these areas.

         In Newton v. Chater, 92 F.3d 688, 695 (8th Cir. 1996), the Eighth Circuit

reversed the denial of benefits where the record showed numerous examples of

significant deficiencies in concentration, persistence, and pace, but the ALJ only

asked the VE about “simple jobs.” The Court found this boilerplate phrase failed to

account for the claimant’s real mental function deficiencies borne out by the record.

Id. Here, unlike Newton, the record supports both the ALJ’s determination of Wade’s


5
    Wade “no-showed” several therapy appointments. (Tr. at 343, 586).
6
  Wade could perform a variety of daily activities requiring significant concentration,
persistence, and pace. Additionally, the record shows few deficits in cognition and good
memory. (Tr. at 327-328); see Brachtel v. Apfel, 132 F.3d. at 417, 421 (8th Cir. 1997).

                                                7
         Case 5:19-cv-00086-JTR Document 14 Filed 06/26/20 Page 8 of 10




RFC and the hypothetical question the ALJ posed to the VE.7 See Williams v. SSA,

No. 2:18-CV-00174-BD (E.D. Ark. Feb. 25, 2020)(distinguishing Newton where

record demonstrated claimant could perform a variety of activities requiring

concentration, persistence and pace, and a more detailed and restrictive hypothetical

sufficed); see Gray v. Colvin, No. 4:14-CV-00815 (E.D. Mo. Sept. 28,

2015)(distinguishing Newton and holding RFC that limited the claimant to unskilled

work appropriately accounted for limitation in concentration, persistence, and pace

based on the ALJ’s review of medical record, evaluation of subjective complaints,

and great weight given to state agency consultants and little weight given to treating

physicians’ opinions); see Fleming v. Colvin, No. 4:15-CV-1150-SPM, (E.D. Mo.

Aug. 26, 2016)(holding in part that an RFC limiting the claimant to occasional

interaction with supervisors, coworkers, and the public appropriately limited

exposure to potential distraction and was sufficient to account for limitations in

concentration, persistence, and pace). In the case at bar, both the RFC and the

hypothetical posed to the VE withstand judicial scrutiny.

       Finally, Wade argues that diabetes and obesity should have been considered

severe impairments at Step Two. The ALJ did question Wade about these conditions


7
 Wade made a cursory argument that the RFC did not incorporate her mental limitations but the
RFC for unskilled work with limited interactions with others fully accounted for Wade’s alleged
anger and irritability, both of which improved with treatment.

                                               8
        Case 5:19-cv-00086-JTR Document 14 Filed 06/26/20 Page 9 of 10




and discussed them in his opinion. (Tr. at 19, 49-55). Wade refused to check her

blood glucose levels at home, refused to attend classes for diabetes management,

and declined to follow her doctors’ consistent recommendations to exercise and lose

weight. Refusal to follow a prescribed course of treatment undercuts a claimant’s

allegations of disability. Kisling v. Chater, 105 F.3d 1255, 1257 (8th Cir. 1997).

Clinic notes show that Wade’s diabetes was “uncontrolled” when she was

noncompliant. (Tr. at 550-567). Moreover, diabetes and obesity did not cause any

treating physician to place any restrictions on Wade, and she continued to carry on

caring for her children and attending to daily tasks (including walking for miles at a

time). Finally, Wade failed to allege problems with diabetes or obesity in her

application paperwork. (Tr. at 221, 251-265). See Partee v. Astrue, 638 F.3d 860,

864 (8th Cir. 2011)(in affirming ALJ’s finding of no mental impairment, the court

noted that claimant did not allege mental impairment on the application for benefits).

IV.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision to deny

benefits. The ALJ properly evaluated the medical opinions, he accounted for

limitations in concentration, persistence, and pace in the hypothetical, and he did not

err at Step Two.

      IT IS THEREFORE ORDERED that the final decision of the Commissioner

                                          9
      Case 5:19-cv-00086-JTR Document 14 Filed 06/26/20 Page 10 of 10




is AFFIRMED, and Wade’s Complaint is DISMISSED, with prejudice.

     DATED this 26th day of June, 2020.



                                  ___________________________________
                                  UNITED STATES MAGISTRATE JUDGE




                                    10
